            Case 1:20-cv-02331-RCL Document 6 Filed 08/25/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
LEZMOND CHARLES MITCHELL,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )         Civil Action No. 20-2331 (RCL)
                                                    )
WILLIAM P. BARR,                                    )
U.S. Attorney General, et al.,                      )
                                                    )
       Defendants.                                  )
                                                    )

                                 NOTICE OF APPEARANCE

       The Clerk of the Court will kindly enter the appearance of Assistant United States

Attorney Alan Burch as counsel for Defendants in this case.


Dated: August 25, 2020                      Respectfully submitted,

                                             /s/ Alan Burch
                                            ALAN BURCH, D.C. Bar #470655
                                            Assistant United States Attorney
                                            United States Attorney’s Office, Civil Division
                                            555 Fourth St., NW, Washington, DC 20530
                                            (202) 252-2550, alan.burch@usdoj.gov

                                            Counsel for Defendants
